26 N.Y.2d 719 (1970)
Avo Tamm et al., Appellants,
v.
State of New York, Respondent. (Claim No. 44394.)
Avo Tamm, as Administrator of The Estate of Ena Tamm, Deceased, Appellant,
v.
State of New York, Respondent. (Claim No. 44395.)
Peggy D. Saleem et al., Appellants,
v.
State of New York, Respondent. (Claim No. 44396.)
Court of Appeals of the State of New York.
Argued January 5, 1970.
Decided January 22, 1970.
Israel Margolis and Michael J. Volpe for appellants.
Louis J. Lefkowitz, Attorney-General (Thomas G. Conway and Ruth Kessler Toch of counsel), for respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL and JASEN. Taking no part: Judge GIBSON.
Order affirmed, without costs; no opinion.